Title: To Benjamin Franklin from Madame Brillon, 20 March 1779
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce samedi 20 mars [1779]
J’envoye sçavoir de vos nouvélles mon bon papa, et vous demandér si vous viendrés ce soir prendre le thé je n’appuyerés pas sur le plaisir que vous nous ferés de peur de gesnér votre volonté; mais je vous observerés que vous trouverés un grand fauteuil, un tabourét pour reposér vos piéds; qu’il faudra venir avéc vos souliérs de goutte, que nous n’aurons point d’étrangérs, que vous aurés de la musique, des échécs et de l’amitié tant que vous en voudrés:
 
Addressed: A Monsieur / Monsieur Franklin / [in a different hand:] a Passy
